Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board on the ground that there is no substantial evidence to support the board’s finding of accidental injury. The board found “ that claimant sustained an accidental injury within the meaning of the law on April 29, 1970 when he operated a press and had pain in his shoulder. The Board Panel finds that claimant’s cervical condition is causally related to the accidental injury of April 29, 1970 ”. There was substantial evidence to sustain the board’s finding. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.